Opinion bt
Orlandy, J.,
The defendant was convicted upon an indictment in which it was charged that he did fraudulently make, sign, utter and publish and was then and there concerned in the fraudulently making, signing, uttering and publishing of a written instrument, to wit: a judgment note for the payment of money, purporting to be made by one B. L. Anderson, payable one year after date, to one Jennie Cummings, or bearer, the tenor of which judgment note is as follows, that is to say:
“ $200.00. Warren Pa. Dec. 30, 1890
“ One year after date I promise to pay to Jennie Cummings or bearer Two Hundred and Fifty dollars, for Value received. Interest payable semi-annually, with interest, &c. And pro*298viding for attorneys commissions for collection, waiving ex-&c.
“ (signed) B. L. his X mark Anderson
“ Witness: W. I. Bachop.”
And concluding “ which said forged judgment note was then and there made, signed, uttered and published as aforesaid, with intent to defraud the said Jennie Cummings, and to the prejudice of her right, contrary to the form of the act of assembly,” etc.
The first assignment of error urges that the written instrument set forth in the indictment, is not such an one as on its face shows that the rights or property of Jennie Cummings would have been injured, prejudiced or affected by the making of the alleged instrument; that it did not appear upon the face of the indictment how the making of said instrument could or did prejudice the rights of Jennie Cummings, and that no crime is charged in the indictment.
The offense is stated in the language of section 169 of the act of March 81, 1860, P. L. 382.
The name of the forged instrument and copy of it are set out in the indictment. All that is required is certainty to a common and general intent, and that need not be averred which is apparent to the court and appears from a necessary implication; where the tendency to prejudice the rights of persons appears on the face of the instrument, averring the fraudulent nature and giving copy is sufficient, if it is apparent that the instrument was capable of being used to the prejudice of a person’s rights: Biles v. Com., 32 Pa. 529; 8 Am. & Eng. Ency. of Law, title, “Forgery.”
Details like the manner in which the fraud was meant to be effected need not be mentioned. It is sufficient to aver a general intent to defraud a certain person, which intention may be made out by the facts in evidence on the trial: 2 Bishop’s Crim. Proced. sec. 421.
The commonwealth proved that the defendant secured $250 from his sister-in-law, Jennie Cummings, to be invested for one year, with interest payable semi-annually, and sent to her, as evidence of her investment, a transcript of a judgment entered in the common pleas of Warren county, founded upon a judg*299ment note signed with the name of a fictitious person by a mark; the genuineness of' the signature being attested by the defendant, who wrote his own name as a subscribing witness. To preserve the continuity of the fraud, he remitted to the prosecutrix the interest on the loan for three years and paid to her 125.00 on account of the principal.
While the delivery of the money and making of the note were not contemporaneous, they were necessary parts of the same transaction as arranged by the defendant. If the delivery of the note had been delayed or refused, the fraud would have been complete through another name but as a means to the end, the fraudulent note was designed to be, and for a number of years was a successful shield in inducing belief that the money was safely invested.
The verdict determines the fact that B. L. Anderson was a . fictitious name written by the defendant as the genuine signature of a responsible landowner. This imposture was to the prejudice of the right, with intent to defraud the person whose money was secured by this deceit.
The making of any false instrument which is the subject of forgery, with a fraudulent intent, although in the name of a non-existing person, is as much a forgery as if it had been made in the name of one who is known to exist and to whom credit is due: 2 Arch. Crim. P. & P. sec. 538 and notes.
The evidence of the prosecutrix as covered by the second assignment was properly received, as it related to the execution of the signature of the supposititious person by the hand of the defendant, by which artifice she was injured.
The omission of the seal following the fictitious name in the indictment as in the forged instrument was a mere formal defect, which was not urged as a. reason in a motion to quash, and if it had been the indictment might have been then amended or could be so done in this court on argument: Davis v. Commonwealth, 4 Cent. R. 711; Commonwealth v. Williams, 149 Pa. 54.
An examination of the record does not disclose anything that would justify us in sustaining any of the specifications of error. The judgment is affirmed, and it is ordered that the record be remitted to the court below, to the end that its sentence may be executed.